Citation Nr: 0303854	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  01-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the June 28, 1989, rating decision to reduce the 
veteran's disability evaluation for factitious disorder, 
schizophrenia, undifferentiated type, from 100 percent to 0 
percent, effective from August 1975, contained clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from March 1969 to June 1974.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 determination of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO), which found no CUE in the June 1989 rating decision 
that reduced the veteran's rating from 100 percent to zero 
percent.  


FINDING OF FACT

The June 28, 1989, rating decision that reduced the 
disability evaluation for the veteran's factitious disorder, 
schizophrenia, undifferentiated type, from 100 percent to 
zero based on a finding of fraud was reasonably supported by 
the evidence on file at that time and prevailing legal 
authority and did not involve improper application of 
statutory and regulatory provisions extant at the time of the 
decision.


CONCLUSION OF LAW

The rating decision of June 28, 1989, was not clearly and 
unmistakably erroneous in reducing the disability evaluation 
for the veteran's factitious disorder, schizophrenia, 
undifferentiated type, from 100 percent to zero percent.  
38 U.S.C.A. §§ 7105, 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 3.105, 3.500 (k) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

The appellant theorizes that the RO committed significant 
errors in its June 1989 rating decision reducing the 
disability rating for his service-connected psychiatric 
problem from 100 to zero percent.  He urges that the RO 
erroneously failed to recognize that he may have still had 
ratable manifestations of his service-connected psychiatric 
disorder even if he was working.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim for benefits under the laws administered by VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "provisions of this rule 
merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  The United 
States Court of Appeals for Veterans Claims (Court), however, 
has held that the VCAA is not applicable to motions for 
revision of either an RO or a Board decision on the grounds 
of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Parker v. Principi, 15 Vet. App. 407 (2002).

II. Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

A review of the procedural history of this case is relevant.  
The underlying claim for a psychiatric disorder was filed in 
April 1975.  Service connection was granted and a rating of 
100 percent was assigned, effective from April 1975.  It is 
noted that the veteran received 100 percent temporary total 
benefits from April 1975 to August 1975 due to 
hospitalization.  The scheduler 100 percent rating remained 
in effect until it was reduced in 1989, effective from August 
1975, by the San Juan RO.  

The San Juan RO reduced the disability evaluation from 100 to 
zero percent for the veteran's factitious disorder, 
schizophrenia, undifferentiated type, based on a finding of 
fraud.  It noted an administrative decision that was made 
following an investigation.  That investigation was prompted 
by a communication that the veteran had been working during 
the years he was rated as 100 percent disabled.  It was 
specifically noted that the veteran and his spouse had 
represented on many occasions that the veteran was not 
working at all, that he was profoundly disabled due to his 
psychiatric problems, and that he spent his days feeding his 
chicken and tending his garden.  He reported he never worked 
and had a high school diploma.  However, the RO had received 
information from the Social Security Administration Inspector 
General that the veteran in fact had an extensive work 
history including work as a chief engineer, an engineer and a 
business owner during the time he was representing he was not 
working due to service-connected disability.  The veteran's 
resume was obtained and it listed these and other 
professional jobs.  He noted he had attended college for four 
years.  Furthermore, the Social Security Administration (SSA) 
confirmed that the veteran had earned wages during the time 
period he stated he had not worked.  

The RO thus set forth a proposal to reduce the veteran's 
disability rating to zero percent following the procedures 
set forth in 38 C.F.R. § 3.105 (1988).  The RO cited the June 
1989 VA administrative decision concluding that the veteran 
had committed fraud in order to obtain benefits.  Citing to 
38 C.F.R. § 3.500 (k), the RO proposed and in June 1989 
effectuated, a reduction from 100 percent to zero percent for 
the veteran's service-connected psychiatric disorder.  

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary (except laws 
pertaining to insurance benefits) shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  38 U.S.C.A. § 6103.  The language of section 6103 
plainly states that a person who commits fraud in connection 
with his or her claim or award of benefits, loses all rights, 
claims, and benefits.  

The regulatory authority for assigning an effective date for 
a reduction or discontinuance by reason of an erroneous award 
based on an act of commission or omission by the veteran is 
and has been set forth in 38 C.F.R. § 3.500 (1988).  That 
provision provides that the effective date of a reduction or 
discontinuance of compensation, dependency and indemnity 
compensation, or pension by reason of an erroneous award 
based on an act of commission or omission by the beneficiary, 
or with the beneficiary's knowledge, shall be the effective 
date of the award.  

The appellant now urges that the RO committed CUE in failing 
to assess the medical condition of the veteran to determine 
whether a reduction from 100 to zero percent was warranted.  
He notes that his 100 percent rating for his psychiatric 
disorder has since been restored, effective from 1996, based 
on a claim for increased rating.  

Inasmuch as the veteran also contends that the failure to 
obtain clinical records or some other records to determine 
his medical status indicates CUE, the failure of the duty to 
assist is not CUE as defined in the pertinent law and 
regulations.  The RO did in fact have extensive medical 
records relevant to the veteran's condition.  

To the extent that this claim is a disagreement with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at the 
time were applied, the former error is not of the sort that 
is undebatable, and it is not clear and unmistakable.  Fugo, 
supra.  

To the extent that the appellant's claim constitutes an 
assertion that the correct facts as they were known at the 
time of the 1989 RO decision were not before the adjudicator, 
it must fail.  It is clear that the medical records as well 
as a report of a VA field examiner, a VA administrative 
decision finding fraud and SSA Inspector General information 
were before the adjudicator.  That evidence contains findings 
which reasonably support the reduction based on fraud.  There 
was ample evidence of the fact that the veteran had indicated 
for years he was not working.  The contrary, documentary 
evidence of his work habits and earnings over the 15 years 
since his 100 percent disability took effect was before the 
RO.  The RO noted that the evidence as a whole failed to show 
occupational and functional impairment to support a 
compensable evaluation.  Thus, there was ample compelling 
evidence of record in 1989 for the RO to reach the conclusion 
that the veteran had committed fraud in order to obtain 
benefits.  Thus, pursuant to 38 C.F.R. § 3.500 (k), a 
reduction to zero percent was proper.

Inasmuch as the appellant also suggests that the RO did not 
consider all applicable laws and regulations because it did 
not address an intermediate level of disability, the Board 
must disagree.  That case did deal with the pertinent laws 
and regulations relating to the level of occupational and 
functional impairment.  The appellant does not show where the 
RO failed to consider all applicable regulations.  

On the basis of the above analysis, the Board finds that the 
appellant has not met the relevant burden, and, therefore, 
the June 28, 1989, rating decision did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

